BLATCHFORD, District Judge.
I understand general order No. 34 to mean, that, if the creditor objects to having his claim expunged or diminished, the register cannot order it to be expunged or diminished, but must require the parties to form an issue, to be certified to the court for determination. If, therefore, the attorney for Baum, prior to the making of the order of February 15th, • 1875, by the register, and after the testimony taken before the register was closed, took the ground, before the register, that the evidence taken did not justify the expunging or diminishing of the claim, the order of February 15th ought now to be vacated, and the proceedings ought to be resumed at the stage at which they were before such order was made.